I am not in accord with the holding of the majority that the trial court committed prejudicial *Page 380 
error in the admission of Defendant's Exhibits Nos. 9, 10, 11 and 12, or the rejection of Plaintiff's Exhibit No. 18. Nor am I in accord with the holding that prejudicial error was committed in the admission of Defendant's Exhibits Nos. 25, 26, 27 and 28. The portion of Exhibit No. 25 quoted and portions of Exhibit No. 27 are doubtless objectionable. However, they refer to the conditions existing in the latter part of 1930; and, in view of the fact the defendant thereafter made disability payments to the plaintiff for more than eight years, it is unreasonable to assume the jury were in anywise misled by the self-serving statements contained in those exhibits.
It is my belief Instruction No. 12 in itself is not erroneous. However, it should have been accompanied by an instruction covering plaintiff's theory contained in his requested instructions Nos. 2, 5 and 7. The failure to give such an instruction was prejudicially erroneous and for that reason I concur in the conclusion of the majority.